Citation Nr: 0213404	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  99-23 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUE

Entitlement to payment of a clothing allowance for the 1998 
year (August 1, 1997 to July 31, 1998).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel
INTRODUCTION

The veteran had active service from September 1971 to August 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 decision of the Prosthetic & 
Sensory Aids Service (PSAS) of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO), located 
in Togus, Maine.  In December 2001, the veteran testified 
before the undersigned via videoconference.  He accepted such 
hearing in lieu of an in-person Travel Board hearing.  See 
38 C.F.R. § 20.700(e) (2001).  A transcript of the hearing is 
associated with the claims files.

The Board notes that the veteran has also applied for an 
annual clothing allowance for the 1999 and 2000 years.  In 
July 1999, the RO received the veteran's application for a 
clothing allowance for the 1999 year.  That benefit was 
denied in a decision dated in October 1999.  In December 
2000, the RO advised the veteran that he had not filed a 
timely notice of disagreement with the October 1999 decision 
and provided the veteran and his representative opportunity 
to present argument.  The veteran's representative argued 
that a May 2000 letter from the veteran to the VA Chief of 
Staff represented a notice of disagreement on the matter.  
The RO considered that argument, and in January 2001, advised 
the veteran's representative that such was not accepted as a 
notice of disagreement.  The Board also notes that in January 
2001, the RO received the veteran's application for a 
clothing allowance for the 2000 year.  A VA memorandum, dated 
in January 2001, indicates that the latter application was 
forwarded to the Veterans Service Center to initiate a Form 
21-8679 or to inform the veteran that the date to file for a 
clothing allowance for the year 2000 had passed.  It does not 
appear that either of those actions was accomplished.  In the 
Form 646 dated in November 2001, the veteran's representative 
argues that the veteran has applied for a clothing allowance 
for the years 1999 and for each year subsequently, without RO 
action having been taken.  The matter of the veteran's 
eligibility for a clothing allowance for the years 1999 and 
after is thus referred to the RO for clarification and action 
as appropriate.

FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran has a service-connected left ankle disability 
resulting in loss of use of the left foot.

3.  The use of a left lower extremity brace has been 
prescribed for the veteran's service-connected left ankle 
disability since 1998 and such brace is shown to increase the 
wear of or to tear his clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
for the 1998 year have been met.  38 U.S.C.A. §§ 1162, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.810 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim and the 
veteran has been notified of the law and regulations 
governing the evaluation of eligibility for clothing 
allowances, the evidence considered by the RO, and the 
reasons for its determinations.  In any case, the decision 
herein is fully favorable to the veteran so no additional 
evidence or information is necessary to substantiate the 
veteran's claim.

Legal Criteria

A veteran is entitled, upon application therefor, to an 
annual clothing allowance where due to a service-connected 
disability the veteran is (1) wearing or using a prosthetic 
or orthopedic appliance (including a wheelchair) which tends 
to wear out or tear the veteran's clothing, or (2) using 
medication prescribed for a skin condition, which causes 
irreparable damage to the veteran's outergarments.  
38 U.S.C.A. § 1162.  

To establish eligibility for a clothing allowance, a VA 
examination or hospital or examination report from a facility 
specified in 38 C.F.R. § 3.326(c) must disclose that the 
veteran wears or uses certain prosthetic or orthopedic 
appliances which tend to wear or tear clothing (including a 
wheelchair) because of a service-connected disability, and 
such disability is the loss or loss of use of a hand or foot 
compensable under certain provisions of 38 C.F.R. § 3.350, 
or, the Chief Medical Director or designee must certify that 
because of such disability a prosthetic or orthopedic 
appliance is worn or used which tends to wear or tear the 
veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which is 
due to the service-connected disability, irreparable damage 
is done to the veteran's outergarments.  The annual clothing 
allowance is a benefit paid annually, for a one-year period 
from August 1 to July 31.  38 C.F.R. § 3.810.

38 C.F.R. § 3.326(c) (2001) provides that, provided it is 
otherwise adequate for rating purposes, a statement from a 
private physician may be accepted for rating a claim without 
further examination.  

Regulations provide that loss of use of the foot will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of balance, propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis.  Examples include complete ankylosis 
of two major joints of an extremity, or shortening of the 
lower extremity of 3 1/2 inches or more and complete paralysis 
of the external popliteal nerve (common peroneal) and 
consequent footdrop, accompanied by characteristic organic 
changes including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve.  38 C.F.R. § 3.350(a)(2) (2001).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.
Factual Background

Since September 25, 1992, service-connection has been in 
effect for a left ankle disability (loss of use of the left 
foot residual to a left ankle fracture, with tinea pedis with 
onychomycosis and tarsal tunnel syndrome), evaluated as 40 
percent disabling.  The veteran is also service-connected for 
disability of the left knee, evaluated as 10 percent 
disabling, effective June 10, 1997.  The latter award was 
granted by rating decision dated in September 2001.

A review of the record shows that an application for a 
clothing allowance, signed by the veteran in January 1997, 
was forwarded to the PSAS in March 1997.  The veteran 
identified the use of a metal brace for his left knee; the 
completed "Eligibility Determination for Clothing 
Allowance" identified the brace was used for a service-
connected left ankle disability.  Correspondence reflects 
that such application was denied on the basis that the 
veteran was not service-connected for a left knee disorder 
and that therefore the use of a knee brace did not meet the 
criteria for eligibility for a clothing allowance.  

An April 1997 report of clothing allowance evaluation shows 
that the veteran reported wearing his brace a good portion of 
the time and for any period of time when he is on his feet a 
lot.  He reported that he normally wore jeans when wearing 
his orthoses around the house and that he had recently 
disposed of numerous pairs of worn clothing.  The veteran's 
inside left pant leg was noted to show slight fraying in the 
proximity of the brace brim.  The Chief of PSAS noted that 
the damage appeared indicative of a sharp blow as opposed to 
continued repetitive use.  Observation of the brace also 
showed a limited wear for the age of the brace and the 
alleged amount of use.  The conclusion was to grant a 
clothing allowance for the 1997 year on a non-static basis.  
The report set out that it was apparent that the veteran did 
wear the brace some of the time and that it could cause wear 
or tear of his clothing.
 
A September 1997 VA medical record indicates clinical fusion 
of the veteran's left ankle resulting in significant pain and 
stress on the ankle joint.  The examining physician noted 
that the veteran lost his balance more easily with the use of 
braces but that walking was more painful without them.  

At the time of VA examination in October 1997, the veteran 
was noted to use a patellar-tendon-bearing brace on the left 
side to decrease painful weight bearing.  The brace was noted 
to have a fixed left ankle joint.  The examiner noted that 
the veteran's left foot was fixed at ten degrees of equinus 
position, causing the forefoot to drag during the swing phase 
of gait, allowing it to catch on uneven surfaces and result 
in falls.  

In August 1998, VA received the veteran's completed 
application for continued eligibility for a clothing 
allowance for the 1998 year based on the fact that his 
service-connected left ankle disorder necessitated the use of 
a VA-issued brace that caused excessive wear and tear on his 
clothing.  The RO denied that benefit by decision dated in 
December 1998.  

A file memorandum dated in January 1999 indicates that the 
Chief, PSAS, showed the veteran pants worn by an amputee 
wearing a prostheses for about 14 hours a day and that the 
Chief concluded there was a discrepancy in the wear shown on 
those pants as compared to those worn by the veteran.  

An October 1999 VA progress note indicates the veteran 
appeared for evaluation and that the extent of damage caused 
by his leg braces was observed by the VA physician.

In November 1999, the veteran presented for evaluation.  He 
indicated he wore his brace most of the time.  The Chief of 
PSAS stated that the brace was worn that day and indicated a 
minimal amount of wear.  The veteran brought items of torn or 
worn clothing.  Specifically, the Chief of PSAS noted a pair 
of denim jeans with a left anterior knee hole and a pair of 
dress slacks with single, horizontal cuts in the left leg 
area.  The Chief of PSAS noted that the slacks the veteran 
was wearing showed no unusual wear.  

In a Memorandum dated in May 2000, the Chief of PSAS 
indicated the reason for the denial that the veteran had been 
unable to verify that the garments presented for evaluation 
were worn or torn as a direct result of wearing an orthosis 
and that the braces, as observed by the Chief, showed only a 
minimal amount of normal, routine use.

A statement from M. Picurro, C.P.O., dated in January 2000, 
indicates that the veteran continued to wear a patellar-
tendon-bearing brace with fixed-ankle-orthotic and that the 
proximal brim of the patellar brace socket caused wear and 
ripping of the slacks.  It was stated that such was probably 
an unavoidable occurrence due to the wearing of the brace and 
the rubbing.

In December 2001, the veteran testified before the 
undersigned via videoconference.  He indicated that he wore 
his brace daily, even in 1998.  He reported that he would 
wear out the knees in his pants and lose his cuffs at the 
bottom due to the rubbing of the brace against the pants, or 
against objects such as the steering wheel when driving.

Analysis

In denying the claim, the RO included citation to the VA 
Department of Medicine and Surgery Manual M-2 (M-2), Part IX, 
for administrative guidance in applying 38 C.F.R. § 3.810.  
The M-2, Part IX, Section 15.02(c) sets out four criteria for 
eligibility for a clothing allowance:  (1) use of the device 
is medically prescribed; (2) the device qualifies as a 
prosthetic or orthopedic appliance; (3) the device tends to 
wear or tear the veteran's clothing; and, (4) the veteran 
actually uses the device with sufficient consistency to wear 
or tear clothing. 

The veteran in this case is service-connected for multiple 
orthopedic disabilities, to include loss of use of the left 
foot residual to an ankle fracture.  The record also shows 
that he has been prescribed the use of a left knee-to-ankle 
brace to assist him in ambulation and movement.  The above 
facts are not in dispute.

The Board also notes that the veteran has reported using the 
brace when on his feet for any period of time and that such 
usage results in damage to his clothing.  Further, he has 
presented clothing remarkable for signs of wear in or around 
the knee area, or for tears in the fabric of the lower leg 
area.  The Board recognizes the opinions from PSAS, to the 
effect that the veteran's brace itself does not appear to 
show wear commensurate with the ongoing damage and use 
claimed by the veteran and that the type of wear shown in the 
veteran's clothing does not appear consistent with regular 
use of such a brace.  The Board also recognizes argument from 
the PSAS to the effect that it is the 1997 to 1998 and not 
current use that should be considered in arriving at a 
decision in the veteran's claim. 

With regard to the above, the record contains an opinion from 
the prosthetic provider that the rim of the veteran's brace 
would probably result in wear and tear.  Although that 
opinion is dated in January 2000, the veteran was using a 
knee-to-ankle brace back in 1998.  Moreover, the 1997 
clothing allowance grant was based on the recognition that 
the veteran does appear to wear his brace and that such brace 
could cause wear or tear of the veteran's clothing.  Since 
that time, VA outpatient and progress notes have included 
notation as to wearing or tearing of the veteran's clothing 
attributable to his brace.  The Board also notes that medical 
evidence of record specifically relates that the veteran was 
more prone to falls when using his brace.  Thus, in addition 
to any wear due to repeated usage, the evidence supports the 
potential for tears or rips coincident with falls, etc.  

In essence, the record is consistent in showing severe left 
ankle problems causing the veteran pain and difficulty with 
ambulation and movement during the 1998 year in question.  
The record is further consistent in showing that a brace was 
prescribed to the veteran to treat his left lower extremity 
symptoms.  Although the record raises some question as to 
whether the veteran's report as to the frequency and duration 
of brace usage and the type and severity of clothing damage 
is consistent with the wear noted in the brace or in his 
clothing by the Chief of the PSAS, the fact remains that the 
objective evidence supports the veteran's contentions of 
using his brace to some degree, and further includes evidence 
supporting the conclusion that such brace is the type that 
would be likely to result in wear and/or tear on the 
veteran's clothing.  With resolution of reasonable doubt in 
the veteran's favor, the Board finds that payment of an 
annual clothing allowance for the 1998 year is warranted.


ORDER

Entitlement to payment of an annual clothing allowance for 
the 1998 year is granted, subject to the laws and regulations 
governing the payment of monetary awards.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

